Citation Nr: 1611939	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-00979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board remanded this appeal in June 2013 for further development and adjudicative action.  

While the case was in remand status, the Veteran was afforded a VA examination in July 2013 to determine the current degree of severity of his PTSD.  In August 2013, the Veteran was hospitalized for heart surgery.  When he was seen by VA on an outpatient basis in January 2014, he reported that his PTSD symptoms had worsened following his heart surgery.  In May 2014, he reported that he continued to struggle with PTSD symptoms.  In light of these records suggesting that the Veteran's PTSD has increased in severity since the July 2013 VA examination, a remand is required to afford the Veteran another VA examination to determine the current degree of severity of his PTSD.  Moreover, a remand is required because the RO has not considered the 2014 VA outpatient records and the Veteran has not waived his right to have those records initially considered by the Agency of Original Jurisdiction.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent VA outpatient records pertaining to psychiatric treatment of the Veteran.

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his PTSD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim in light of all evidence added to the record since the July 2013 supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




